Detailed Action
1. 	This Action is in response to Applicant's Patent Application filed on April 28, 2021. Claims 2-31 are currently pending in the present application. This Action is made Non-Final.
America Invents Act (AIA ) Information
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on April 28, 2021 (has/have) been considered by the Examiner and made of record in the application file.
Double Patenting
4.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

5.	Claim(s) 2, 5-10, 12, 15-20, 22, 25-30 (is/are) rejected under the judicially created doctrine of the obviousness-type double patenting of the claims 1, 3-10, 13, 14, 16-24 in applicant's prior U. S. Patent No. 10,516,731 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 2, 5-10, 12, 15-20, 22, 25-30 of the instant application are also recited in claims 1, 3-10, 13, 14, 16-24 of Applicant’s prior U. S. Patent, as shown below.
Instant Application No. 17027512			U. S. Patent No. 10,516,731 B2
2. A method comprising: receiving, by a first computing device, a search request from a second computing device via a communications network;







generating, by the first computing device, based on the search request, search information comprising search terms or search results for subsequent verification or selection, 


wherein a first portion of the search information is for presentation in a first mode of communication and a second portion of the search information is for presentation in a second mode of communication; and 


transmitting, by the first computing device, the search information to the second computing device, 


wherein the search information facilitates activation, at the second computing device, of both the first mode of communication and the second mode of communication

Examiner’s Analysis: claim 2 of the instant application and claim 1 of the patent application are almost identical. All the features claimed in claim 2 of the instant application are also claimed in claim 1 of the patent case, including additional features. Therefore, these claims are not patentably distinct from one another, since all the limitation recited in claim 2 of the instant application are also recited in claim 1 of the patent case. 

5. The method of claim 2, wherein the first mode of communication comprises a voice mode, and wherein the second mode of communication comprises a visual mode or a haptic mode.


6. The method of claim 2, wherein the second mode of communication comprises a voice mode, and wherein the first mode of communication comprises a visual mode or a haptic mode.


7. The method of claim 2, further comprising: receiving, by the first computing device, search grammar associated with the search request from the second computing device; and identifying, by the first computing device, grammar elements associated with the search request and the search grammar. 


8. The method of claim 7, further comprising: determining, by the first computing device, search words based at least in part upon the identified grammar elements; and including, by the first 


Examiner’s Analysis: the patent case transmits the search words, which means that the search words is included in a search information.


9. The method of claim 2, wherein the search information comprises a plurality of search terms, and wherein the search information facilitates the second computing device rendering the plurality of search terms and permitting user selection among the plurality of search terms. 



10. The method of claim 2, wherein the search information facilitates the second computing device switching from the first mode of communication to the second mode of communication in response to receiving a user selection of the second mode of communication.



12. A computing device comprising a processor and memory, the memory comprising executable instructions that, in response to being executed by the processor, cause the computing device to: 

receive a search request from a remote computing device via a communications network; 








generate, based on the search request, search information comprising search terms or search results for subsequent verification or selection,


wherein a first portion of the search information is for presentation in a first mode of communication and a second portion of the search information is for presentation in a second mode of communication; and 


transmit the search information to the remote computing device, 


wherein the first mode of communication or the second mode of communication comprises a voice mode of communication, and 


wherein the search information facilitates activation, at the remote computing device, of both the first mode of communication and the second mode of communication


Examiner’s Analysis: claim 12 of the instant application and claim 9 of the patent application are almost identical. All the features claimed in claim 12 of the instant application are also claimed in claim 9 of the patent case, including additional features. Therefore, these claims are not patentably distinct from one another, since all the limitation recited in claim 12 of the instant application are also recited in claim 9 of the patent case. 


15. The computing device of claim 12, wherein the first mode of communication comprises a voice mode, and wherein the second mode of communication comprises a visual mode or a haptic mode.


16. The computing device of claim 12, wherein the second mode of communication comprises a voice mode, and wherein the first mode of 


17. The computing device of claim 12, wherein the memory further comprises executable instructions that, in response to being executed by the processor, cause the computing device to: receive search grammar associated with the search request from the remote computing device; and identify grammar elements associated with the search request and the search grammar.


18. The computing device of claim 17, wherein the memory further comprises executable instructions that, in response to being executed by the processor, cause the computing device to: determine search words based at least in part upon the identified grammar elements; and include the search words in the search information. 


19. The computing device of claim 12, wherein the search information comprises a plurality of search terms, and wherein the search information facilitates the remote computing device rendering the plurality of search terms and permitting user selection among the plurality of search terms.




20. The computing device of claim 12, wherein the search information facilitates the second computing device switching from the first mode of communication to the second mode of communication in response to receiving a user selection of the second mode of communication.


22. A non-transitory, computer-readable storage medium having stored thereon computer-executable instructions comprising instructions that, in response to being executed by a computing device, cause the computing device to: 

receive a search request from a remote computing device via a communications network; 





generate, based on the search request, search information comprising search terms or search results for subsequent verification or selection, 


wherein a first portion of the search information is for presentation in a first mode of communication and a second portion of the search information is for presentation in a second mode of communication; and 


transmit the search information to the remote computing device, wherein the first mode of communication or the second mode of communication comprises a voice mode of communication, and 

wherein the search information facilitates activation, at the remote computing device, of both the first mode of communication and the second mode of communication.


Examiner’s Analysis: claim 22 of the instant application and claim 9 of the patent application are almost identical. All the features claimed in claim 22 of the instant application are also claimed in claim 17 of the patent case, including additional features. Therefore, these claims are not patentably distinct from one another, since all the limitation recited in claim 22 of the instant application are also recited in claim 17 of the patent case. 

 


26. The computer-readable storage medium of claim 22, wherein the second mode of communication comprises a voice mode, and wherein the first mode of communication comprises a visual mode or a haptic mode. 


27. The computer-readable storage medium of claim 22, wherein the computer-executable instructions further comprise instructions that, in response to being executed by the computing device, cause the computing device to: receive search grammar associated with the search request from the remote computing device; and identify grammar elements associated with the search request and the search grammar. 


28. The computer-readable storage medium of claim 27, wherein the computer-executable instructions further comprise instructions that, in response to being executed by the computing device, cause the computing device to: determine search words based at least in part upon the identified grammar elements; and include the search words in the search information. 


29. The computer-readable storage medium of claim 22, wherein the search information comprises a plurality of search terms, and wherein the search information facilitates the remote computing device rendering the plurality of search terms and permitting user selection of one of the plurality of search terms. 



30. The computer-readable storage medium of claim 22, wherein the search information facilitates the remote computing device switching from the 



the search request resulting from an input received by the second computing device while executing an application active in at least a first mode of communication; 


generating, by the first computing device based on the search request, search information comprising search terms or search results for subsequent verification or selection by a user, 


wherein a first portion of the search information is for presentation in the first mode of communication and a second portion of the search information is for presentation in a second mode of communication; and 


transmitting, by the first computing device, the search information to the second computing device, 



wherein the search information facilitates activation, at the second computing device, of both the first mode of communication and the second mode of communication.












3. The method of claim 1, wherein the second mode of communication comprises a voice mode, and wherein the first mode of communication comprises a visual mode or a haptic mode. 


3. The method of claim 1, wherein the second mode of communication comprises a voice mode, and wherein the first mode of communication comprises a visual mode or a haptic mode. 


4. The method of claim 1, further comprising: receiving, by the first computing device, search grammar associated with the search request from the second computing device; and identifying, by the first computing device, grammar elements associated with the search request and the search grammar. 


5. The method of claim 4, further comprising: determining, by the first computing device, search words based at least in part upon the identified grammar elements; and transmitting, by the first 









6. The method of claim 1, wherein the search information comprises a plurality of search terms. 
7. The method of claim 6, wherein the search information facilitates the second computing device rendering the plurality of search terms in the second mode of communication and permitting user selection among the plurality of search terms. 


8. The method of claim 1, wherein the search information facilitates the second computing device switching from the first mode of communication to the second mode of communication in response to receiving a user selection of the second mode of communication.



9. A computing device comprising a processor and memory, the memory comprising executable instructions that, in response to being executed by the processor, cause the computing device to:


receive a search request from a remote computing device via a communications network, 


the search request resulting from an input received by the remote computing device while executing an application active in at least a first mode of communication; 

generate, based on the search request, search information comprising search terms or search 

wherein a first portion of the search information is for presentation in the first mode of communication and a second portion of the search information is for presentation in a second mode of communication; and 


transmit the search information to the remote computing device, 


wherein the first mode of communication or the second mode of communication comprises a voice mode of communication, and 


wherein the search information facilitates activation, at the remote computing device, of both the first mode of communication and the second mode of communication.














10. The computing device of claim 9, wherein the first mode of communication comprises a voice mode, and wherein the second mode of communication comprises a visual mode or a haptic mode.


10. The computing device of claim 9, wherein the first mode of communication comprises a voice 


12. The computing device of claim 9, wherein the memory further comprises executable instructions that, in response to being executed by the processor, cause the computing device to: receive search grammar associated with the search request from the remote computing device; and identify grammar elements associated with the search request and the search grammar. 


13. The computing device of claim 12, wherein the memory further comprises executable instructions that, in response to being executed by the processor, cause the computing device to: determine search words based at least in part upon the identified grammar elements; and transmit the search words to the remote computing device.


14. The computing device of claim 9, wherein the search information comprises a plurality of search terms. 
15. The computing device of claim 14, wherein the search information facilitates the remote computing device rendering the plurality of search terms in the second mode of communication and permitting user selection among the plurality of search terms. 


16. The computing device of claim 9, wherein the search information facilitates the second computing device switching from the first mode of communication to the second mode of communication in response to receiving a user selection of the second mode of communication.


17. A non-transitory, computer-readable storage medium having stored thereon computer-executable instructions comprising instructions that, 

receive a search request from a mobile computing device via a communications network, the search request resulting from an input received by the mobile computing device while executing an application active in at least a first mode of communication; 

generate, based on the search request, search information comprising search terms or search results for subsequent verification or selection by a user, 

wherein a first portion of the search information is for presentation in the first mode of communication and a second portion of the search information is for presentation in a second mode of communication; and 


transmit the search information to the mobile computing device, wherein the first mode of communication or the second mode of communication comprises a voice mode of communication, and 

wherein the search information facilitates activation, at the mobile computing device, of both the first mode of communication and the second mode of communication. 















18. The computer-readable storage medium of claim 17, wherein the first mode of communication comprises a voice mode, and wherein the second mode of communication comprises a visual mode or a haptic mode. 
19. The computer-readable storage medium of claim 17, wherein the second mode of communication comprises a voice mode, and wherein the first mode of communication comprises a visual mode or a haptic mode. 


20. The computer-readable storage medium of claim 17, wherein the computer-executable instructions further comprise instructions that, in response to being executed by the computing device, cause the computing device to: receive search grammar associated with the search request from the mobile computing device; and identify grammar elements associated with the search request and the search grammar. 

    
21. The computer-readable storage medium of claim 20, wherein the computer-executable instructions further comprise instructions that, in response to being executed by the computing device, cause the computing device to: determine search words based at least in part upon the identified grammar elements; and transmit the search words to the mobile computing device.


22. The computer-readable storage medium of claim 17, wherein the search information comprises a plurality of search terms. 
23. The computer-readable storage medium of claim 22, wherein the search information facilitates the mobile computing device rendering the plurality of search terms in the second mode of communication and permitting user selection of one of the plurality of search terms. 

24. The computer-readable storage medium of claim 17, wherein the search information facilitates 


Allowable Subject Matter
6.	Claim(s) 3, 4, 11, 13, 14, 21, 23, 24 and 31 (is/are) objected to as being dependent upon a rejected base claim, but would be allowable after addressing the rejections of the base claim(s) and any intervening claims.
Conclusion 
7.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Cross; Charles W. JR. et al. (US 20060287845 A1) discloses synchronizing visual and speech events in a multimodal application.
	Boloker, David et al. (US 20020194388 A1) discloses systems and methods for building multi-modal browser applications.
8.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
October 22, 2021